Exhibit 10.2

 

AMENDMENT TO LEASE

 

THIS AMENDMENT TO LEASE is made this 19th day of July, 2014, between DAVID D.
BOHANNON ORGANIZATION, a California corporation, herein referred to as
“Landlord”, and CORIUM INTERNATIONAL, INC., a Delaware corporation, herein
referred to as “Tenant”.

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into a Lease entitled “Business Park Lease”
dated October 13, 2006, for certain demised premises located at 235 Constitution
Drive, Menlo Park, California, as more particularly described in said Lease, and
Landlord and Tenant entered into an Amendment to Lease dated November 15, 2013
(the Lease, as previously amended, is herein referred to as the “Lease”), and

 

WHEREAS, the Lease is scheduled to expire on December 31, 2014, and

 

WHEREAS, Landlord and Tenant desire to make certain amendments to the Lease and
extend the demised term of the Lease, all as more particularly set out
hereinbelow.

 

NOW, THEREFORE, in consideration of the covenants and conditions contained
herein, Landlord and Tenant agree to amend the Lease as follows:

 

1.                                      The demised term of the Lease is hereby
extended for one (1) year commencing on January 1, 2015 (the “Effective Date”),
to and including December 31, 2015 (the “Extended Term”).

 

2.                                      Base rent payable pursuant to
Section 2.1 of the Lease shall be payable during the Extended Term commencing
January 1, 2015, to and including December 31, 2015, in the amount of Four
Hundred Ninety Five Thousand Five Hundred Ninety Seven and 60/100 Dollars
($495,597.60) per annum, payable in twelve (12) equal monthly installments of
Forty One Thousand Two Hundred Ninety Nine and 80/100 Dollars ($41,299.80).

 

3.                                      It is understood and agreed that all
other terms and conditions of the Lease shall be and remain the same. 
Capitalized terms herein shall have the same meaning as in the Lease.  If there
is any conflict between the provisions of this Amendment to Lease and the
provisions of the Lease, the provisions contained in this Amendment to Lease
shall control.

 

4.                                      This Amendment to Lease shall be
construed under the laws of the State of California. If any provision of this
Amendment to Lease, or portion thereof, or the application thereof to any person
or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Amendment to Lease shall not be affected thereby and each
provision of this Amendment to Lease shall be valid and enforceable to the
fullest extent permitted by law.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment to Lease as of the
date first hereinabove written.

 

 

TENANT:

 

LANDLORD:

 

 

 

CORIUM INTERNATIONAL, INC.,

 

DAVID D. BOHANNON ORGANIZATION,

a Delaware corporation

 

a California corporation

 

 

 

By:

/s/ Robert S. Breuil

 

By:

/s/ Ernest Lotti, Jr.

 

     Robert S. Breuil

 

 

     Senior Vice President

 

     Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Robert Webster

 

 

 

    Asst. Secretary

 

2

--------------------------------------------------------------------------------

 